TAYLOR, Judge.
The appellant, Johnny R. Hayes, appeals from the summary denial of his petition for post-conviction relief filed pursuant to Rule 32, A.R.Crim.P. The petition attacks the appellant’s 1990 guilty pleas for one count of leaving the scene of an accident and two counts of assault. The petition was summarily denied after the district attorney’s office filed a motion to dismiss, asserting that all of the grounds raised in the petition were precluded under Rule 32.2(a)(5), A.R.Crim.P., because they could have been raised on direct appeal.
The State, in its brief, citing Ex parte Jackson, 598 So.2d 895 (Ala.1992), requests that this cause be remanded because the allegations of ineffective assistance of counsel were not precluded. Our reading of Jackson leads this court to the same conclusion. On the authority of Jackson, we remand this cause to the Circuit Court for Morgan County for a hearing on the appellant’s allegations of ineffective assistance of counsel. After the hearing, the trial court shall make written findings of fact as to each material issue of fact presented, in accordance with Rule 32.9(d), A.R.Crim.P. The court’s findings and the transcript of the proceedings should be filed in this court within 42 days from the date of this opinion.
REMANDED WITH DIRECTIONS.
All the Judges concur.